— In an action for specific performance of a contract for the sale of real property (action No. 1), and an action to recover a brokerage commission (action No. 2), Natale Carbo appeals from a judgment of the Supreme Court, Nassau County (Molloy, J.), entered December 4, 1986, which, upon granting the motion of Mark Sands and Sandra Sands for summary judgment in their favor in action No. 1 and sum*703mary judgment dismissing the third-party claim against them in action No. 2, inter alia, directed specific performance of the contract and dismissed the third-party claim against them.
Ordered that the judgment is reversed, with costs, and the motion is denied.
The affidavits and other documents submitted in support of and in opposition to the Sands’ motion clearly raise questions of fact which cannot be resolved without a trial. The issue of whether the Sands were unreasonably delaying the closing of title in order to acquire better mortgage terms, which cannot be determined on this record, should be resolved before they are granted the equitable relief of specific performance. It is noted that the Sands’ own motion papers do not clarify the reason for their April 11, 1984 request for an adjournment of the closing (originally scheduled for "on or about March 15, 1984”), until April 20, 1984, and the appellant’s motion papers raise a question as to whether he was aware of and acquiesced in the Sands’ delay in closing title while they attempted to obtain a second mortgage commitment. Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.